Dissenting Opinion by
Judge Rogers:
I respectfully dissent. I would reverse the judgment entered in the court below to the extent that it fails to award the appellant-landowners the limited down payment on the purchase of their replacement property provided by Section 603A(a)(2) of the Code. I find nothing in the Code which authorizes the acquiring agency to withhold the down payment in the event it decides that the displaced persons do not need the money. With respect, I cannot agree that the Attorney General’s Rules and Regulations quoted by the majority suggest that the displaced person’s need is a proper subject for consideration. I also disagree with the majority’s view of the facts of the case of County of Allegheny v. Gray, 37 Pa. Commonwealth Ct. 154, 389 A.2d 1211 (1978). Rather than being without funds, Mrs. Gray had, in fact, $22,900 in a savings account. The same argument was made by the acquiring authority in that case as Allegheny County makes here. Finally, I do not believe that in providing for an award not exceeding $4000 the General Assembly intended to impose on the parties, the courts and juries the difficult duty of determining which displaced persons are so poor that they should have the down payment and which are so rich that it should be denied them.